UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE GORE, a/k/a Manager,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-9)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Lee Gore appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).    We affirm.          Because the amendment in question did not

lower Gore’s Guidelines sentence, we find the district did not

abuse    its    discretion     denying     the   motion.       United     States   v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard of

review).       Accordingly, we affirm the district court’s order.                  We

note    that    the   record     clearly       shows   that    Gore’s     Guidelines

sentence was based upon his admission that he was responsible

for 141 kilograms of powder cocaine and not on a quantity of

crack cocaine.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument       would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           2